            Case 3:15-cv-00675-JBA Document 1471 Filed 02/12/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
___________________________________________
                                            )
UNITED STATES SECURITIES AND                )
EXCHANGE COMMISSION,                        )  No. 3:15-CV-675 (JBA)
                                            )
                      Plaintiff,            )
                                            )
      v.                                    )
                                            )
IFTIKAR AHMED,                              )
                      Defendant, and        )
                                            )
IFTIKAR ALI AHMED SOLE PROP; et al.,        )
                                            )  February 12, 2020
                      Relief Defendants.    )
___________________________________________ )

                     RELIEF DEFENDANTS’ MOTION TO OFFSET
            ALL RECEIVER’S FEES AND EXPENSES AGAINST THE JUDGMENT

          The Relief Defendants, by and through their undersigned counsel, respectfully

submit this Motion to Offset All Receiver’s Fees and Expenses Against the Judgment, in

response to the Court’s request for any briefing on the subject in its Ruling Granting

Receiver’s Motion for Fees [ECF No. 1415].1

          This Court has previously determined that, “given the need to value the frozen

assets and avoid over-freezing, to secure the judgment for the SEC, to manage and

maximize the value of frozen assets under the guidance of a neutral third party, and

to take necessary steps toward effectuating the judgment, the Court will appoint a

receiver… all costs of the receivership in this case will be paid from among the assets of

the Receivership Estate.”              [ECF No. 1070] (emphasis added).    The question that

remains unanswered, however, is whether the costs of receivership should be paid from

those assets in the Receivership Estate that are intended, and are sufficient, to cover
1
    The Relief Defendants reserve all rights with respect to all issues.
        Case 3:15-cv-00675-JBA Document 1471 Filed 02/12/20 Page 2 of 7



the Judgment, effectively offsetting the Judgment amount, or whether those costs are to

be paid from that portion of the frozen assets in excess of the Judgment amount

(“Excess Assets”), thus indirectly (and inequitably) charging the Relief Defendants for

the receivership costs.

       At the Court’s invitation [ECF No. 1415], the Relief Defendants respectfully

submit this brief to address the issue.

       Relief Defendants believe all receivership costs should be held in abeyance until

resolution of the appeals pending before the United States Court of Appeals for the

Second Circuit.

       Alternatively, and at the very least, Relief Defendants request that any payment

to the Receiver must be expressly offset against the Judgment amount, and any orders

issued by the Court allowing payment to the Receiver should make clear that such costs

shall be paid solely out of that portion of the Estate intended to pay the Judgment, and

should not be charged to the Relief Defendants or the Defendant, either directly or

indirectly by paying from the Excess Assets in what would amount to a surcharge on the

Judgment amount.

       I.     The Receiver’s Expenses Must Be Paid Solely from Those Assets
              Necessary to Cover the Amount of the Judgment

       The Second Circuit has held that an asset freeze may apply to those “funds in an

amount sufficient to cover not just the profits that might have to be disgorged but [also]

the civil penalty.” SEC v. Unifund SAL, 910 F.2d 1028, 1041 (2d Cir. 1990). In this

case, more than sufficient assets have been frozen and are part of the Estate.

Specifically, the amount of assets necessary to pay any judgment is $64.4 million

(disgorgement of $41.9 million, pre-judgment interest of $1.5 million and civil penalty of



                                            2
           Case 3:15-cv-00675-JBA Document 1471 Filed 02/12/20 Page 3 of 7



$21 million) and no more. Yet, the Estate in this case consists of substantially more

assets than are necessary to cover the Judgment amount – namely, the Excess Assets.

          Particularly given that the Receiver has been appointed for the benefit of the

public rather than the Relief Defendants, payment of the Receiver’s costs should only

be paid from the assets set aside for the benefit of the public and not from the Excess

Assets.

          First, neither the Defendant nor the Relief Defendants requested the

appointment of the Receiver, nor are they benefitting from the appointment of the

Receiver. Indeed, the Relief Defendants have consistently taken the position that the

Receiver, by his actions (or lack thereof), has harmed the Estate. For example, inter

alia, the Receiver has opposed the Relief Defendants’ explicit request to rent an

apartment [ECF No. 1220], which has led to a loss of an additional, substantial income

stream for the Estate as a whole.2               However, the Receiver insists on keeping the

apartment vacant, only because he believes that “both Apartments will sell for more

money in a shorter period of time if they are vacant.” [ECF No. 1237 at 3].

          Second, the Receiver has continually stated that “the limited scope of the

Receiver’s primary duty… [is to] value assets and liquidate such assets as directed by

the Court to secure the Judgment.” [ECF No. 1330 at 26.] Again, it is clear that his

actions are not intended to benefit the Estate as a whole, but only to secure the amount

of the Judgment for the SEC. As for the Excess Assets, the Receiver appears to have




2
    More particularly, Apartment 12A has been vacant since October 2018, which has led to a loss to the
    Estate of rental income of $527,000 (to date), plus additional costs that have had to be paid related to
    maintenance, taxes and insurance for the apartment. These costs would have been covered by the
    rental stream that would have accrued to the benefit of the Estate.


                                                      3
           Case 3:15-cv-00675-JBA Document 1471 Filed 02/12/20 Page 4 of 7



little or no interest in protecting or maximizing those assets above and beyond what is

necessary to pay the Judgment.

          Third, ordering the payment of such costs out of the Excess Assets, on top of the

Judgment, effectively constitutes an additional penalty on the Defendant and the Relief

Defendants, which is wholly inequitable. The Relief Defendants (and Defendant) have

always opposed the appointment of a Receiver in this case, which was not needed,

given the value and nature of assets frozen. Yet, the Court appointed a Receiver at the

sole request of the SEC to secure the Judgment. As such, the Receiver has been

appointed to secure the Judgment and not for the benefit of the Relief Defendants. As

such, in equity, the Court should assess the costs of the Receiver (his fees and

expenses) on the Judgment amount and not from the Excess Assets held in the Estate.3

          This Court has the ability to order that receivership costs be paid from the

Judgment amount of the Estate and not from the Excess Assets. See, e.g., SEC v.

Pittsford Capital Income Partners, LLC, No. 6:06-cv-6353, 2016 WL 302593, at *2

(W.D.N.Y. Jan. 26, 2016) (receiver fees paid out of assets collected by receiver to pay

judgment amount).

          II.     The Receiver Has No Incentive to Economize on Fees

          It is clear that neither the Receiver nor the SEC have any incentive to economize

on the Receiver’s fees and expenses if the costs are to be ultimately borne by the

Defendant and the Relief Defendants by allowing the use of the Excess Assets to pay

those costs rather than limiting payment to the pool of assets required to pay the
3
    In fact, given the uncertainty surrounding the Judgment amount, as well as the lack of clarity that the
    judgment will survive, post Liu and the appeals, arguably, the SEC should pay for the Receiver in the
    interim if there is no enforceable judgment for the Defendant to pay. See U.S. v. Ianniello,
    824 F.2d 203, 209 (2d Cir. 1987) (before a judgment enters, “since the benefit of the receivership is thus
    enjoyed by the public, it seems appropriate at this stage to impose the costs of the receivership on the
    government, at least pending a resolution of its charges against the defendants.”).


                                                       4
           Case 3:15-cv-00675-JBA Document 1471 Filed 02/12/20 Page 5 of 7



Judgment amount. The SEC has not opposed any of the Receiver’s fee applications in

this case and likely is “rubber-stamping” each of the fee applications, in contrast to the

oppositions that the SEC made to the various attorneys’ fees applications filed by the

Relief Defendants. It is clear that with a Receiver in place, “…the possibilities for abuse

were limited only by the size of the estate.”                       SEC v. Northshore Asset Mgt.,

05 Civ. 2192 (WHP), 2009 WL 3122608, at *1 (S.D.N.Y. Sept. 29, 2009); see also

SEC v. Goren, 272 F.Supp.2d 202, 203 (E.D.N.Y.2003); SEC v. Byers, No. 8 Civ 7104

(DC), 2014 WL 7336454, at *7 (S.D.N.Y. Dec. 23, 2014) (clear abuse by attorneys

charged with assisting in recovering assets). Here, because of the Excess Assets, the

size of the Estate is tens of millions of dollars above the Judgment amount, and the

opportunity for abuse is significantly heightened when payment of receivership costs is

not tied directly and exclusively to the Judgment amount.4

          III.    The Relief Defendants Oppose the Use of their Assets to Pay for
                  Defendant’s Judgment or to Pay the Receiver

          The Relief Defendants also oppose the use of their assets to pay for the

Defendant’s judgment or to pay the Receiver. Any amount of assets that are used to

pay the Receiver must be offset against the Judgment amount.

          IV.     Conclusion

          For all the foregoing reasons, the Court should enter an order that any payment

of the Receiver’s fees and expenses must be offset against the Judgment and paid from

the $64.4 million in frozen assets to be used to pay the Judgment amount, and that

such costs shall not be paid out of the Excess Assets (frozen assets above and beyond

4
    The Relief Defendants reserve all rights that the authority of the Court, and by extension, the Receiver,
    is only up to the judgment amount – disgorgement, pre-judgment interest and civil penalty only. This is
    subject to change with Liu and the pending appeals, which could substantially reduce or eliminate this
    amount.


                                                      5
       Case 3:15-cv-00675-JBA Document 1471 Filed 02/12/20 Page 6 of 7



the Judgment amount), and grant such other and further relief as the Court deems just

and proper.

                                       Respectfully submitted,

                                       By: /s/ Paul E. Knag
                                          Paul E. Knag – ct04194
                                          pknag@murthalaw.com
                                       Murtha Cullina LLP
                                       177 Broad Street, 16th Floor
                                       Stamford, Connecticut 06901
                                       Telephone: 203.653.5400
                                       Facsimile: 203.653.5444

                                       Attorneys for Relief Defendants
                                       I-Cubed Domain, LLC, Shalini Ahmed,
                                       Shalini Ahmed 2014 Grantor Retained
                                       Annuity Trust, Diya Holdings, LLC, Diya
                                       Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                          6
       Case 3:15-cv-00675-JBA Document 1471 Filed 02/12/20 Page 7 of 7



                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 12th day of February, 2020, a copy of the

foregoing RELIEF DEFENDANTS’ MOTION TO OFFSET ALL RECEIVER’S FEES

AND EXPENSES AGAINST THE JUDGMENT will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF system.

                                            /s/ Paul E. Knag
                                              Paul E. Knag – ct04194




                                            7
